Title: To Alexander Hamilton from John Nicholson, 18 April 1792
From: Nicholson, John
To: Hamilton, Alexander


[Philadelphia] April 18, 1792. “Major McCowan informs that it is conceived by you that he must settle with Pennsa. his Accot for monies advanced.… If you signify this as your opinion his Accot will be taken up, but the monies advanced him have gone forward in our Accounts with the United States, and the fixing such a principle might tend to delay the settlement thereof with the United States.”
